862 F.2d 313Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rusty Allen BENNETT, Plaintiff-Appellant,v.Robert Westfall, Sheriff of Jackson County, West Virginia,Stan Rawlings, Jackson County Commissioner, Roger Fisher,Jackson County Commissioner, Emerson Snyder, Jackson CountyCommissioner, Annabelle Taylor, Jackson County Commissioner,Rick Casto, Jackson County Jail, Jailer, Defendants-Appellees.
No. 88-7163.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1988.Decided Nov. 1, 1988.

Rusty Allen Bennett, appellant pro se.
George Joseph Cosenza, Cosenza & Underwood, John D. Hoffman, for appellees.
Before K.K. HALL, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Rusty Allen Bennett appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 and 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bennett v. Westfall, C/A No. A:88-0110 (S.D.W.Va. May 31, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.